El Juez Presidente Sr. Hernández
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto pol-la ¡larte demandante contra sentencia de la Corte de Dis-trito de Humacao en caso sobre divorcio.
Ante la referida corte, Manuel G-irot Adam presentó de-manda de divorcio en el mes de abril del año 1915, contra su esposa Eulogia Crispín Camacho, alegando como hechos fundamentales de su acción que siendo ambos casados, veci-nos de Vieques, con dos hijos procreados en su matrimo-nio, la demandada, contra la voluntad del demandante sin causa legítima, había abandonado el hogar conyugal hacía más de un año, retirándose a vivir a la casa de su madre, *823habiendo sido infructuosos los requerimientos hechos por el demandante a la demandada para que volviera a vivir en su compañía, por todo lo cual suplica se declare roto y disuelto el vínculo matrimonial existente entre ambos, con los demás pronunciamientos de ley, y costas a la demandada.
Emplazada Eulogia Crispin para que compareciera á con-testar la demanda, no lo hizo así y fué anotada su rebeldía,, celebrándose el juicio sin su asistencia, con cuyo' resultado! la corte de Humacao pronunció en 6 de agosto de 1915 la. sentencia apelada, declarando sin lugar la demanda con las. costas al demandante.
Alega la parte apelante como único fundamento del re-curso, error cometido en la apreciación de las pruebas.
El artículo 164 del Código Civil Revisado, entre las cau-sas de divorcio enumera bajo el número 5 el.abandono de la mujer por su marido o del marido por su mujer, por un término mayor de un año, y según hemos decidido en el caso-de Moret v. Vázquez, 5 D. P. R. 245, la voluntad firme y decidida de uno de los cónyuges de no vivir con el otro cum-pliendo los deberes que le imponen la ley natural y la civil, sostenida esa voluntad por más de un año, es lo que consti-tuye el abandono que como causa de divorcio señala el artículo citado.
Hemos examinado las pruebas practicadas en el juicio, consistentes en las declaraciones del propio demandante y de dos testigos más, y no encontramos acreditado el aban-dono del esposo demandante por la esposa demandada con los requisitos necesarios para que pueda dar lugar al divor-cio solicitado.
Consta que la demandada ha estado separada del deman-dante por más de un año, pero no cómo empezó la separa-ción, y si bien el demandante practicó gestiones para que-volviera a su lado, no aparece cuándo fué que se iniciaron, esas gestiones, requisito indispensable para poder apreciar que la esposa ha estado separada del esposo por más de un año. La mera separación con consentimiento o tolerancia *824del otro cónyuge no puede constituir abandono. Es requi-sito indispensable para el abandono la nolición del otro cón-yuge, y desde que esa nolición se manifiesta, • empieza a correr el término del abandono.
No hay razón para que esta corte pueda ir contra la apreciación de las pruebas liecha por la corte inferior. El vínculo matrimonial, aunque derivado de un contrato civil, no debe ser fácil de disolverse. Sánchez v. Soldevila, 6 D. P. R. 225.
Es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y TIutcMson.